 Case 3:17-cv-01112-JLS-NLS Document 110-1 Filed 06/27/19 PageID.3729 Page 1 of 3



 1                        Index of Exhibits to Ridley Declaration
 2    Exhibit                            Description                             Page(s)
 3     No.
        1        A true and correct copy of excerpts from the Deposition of       1-34
 4               Fred Figueroa
         2       A true and correct copy of excerpts from the Deposition (Vol.    35-73
 5
                 1) of Mr. Jason Ellis
 6       3       A true and correct copy of excerpts from the Deposition (Vol.    74-90
                 2) of Mr. Jason Ellis
 7       4       A true and correct copy excerpts from the Deposition of Susan   91-106
 8               Huffman (Filed Under Seal)
         5       A true and correct copy of the OMDC Inmate Detainee             107-112
 9               Employment System Policy (2015), Policy No. 19-100
                 (Public Version per Court Order Dkt. No. 107)
10
         6       A true and correct copy of OMDC’s Inmate Detainee               113-118
11               Employment System Policy (2017), Policy No. 19-100
                 (Public Version per Court Order Dkt. No. 107)
12
         7       A true and correct copy of San Diego Correctional Facility’s    119-121
13               (“SDCF”) Inmate/Detainee Employment System (Policy No.
                 19-100) (2011) (Public Version per Court Order Dkt. No.
14               107)
15       8       A true and correct copy of the California City Correctional     122-126
                 Facility’s (“CCCF”) Inmate/Resident Work Assignment
16               Participation Policy (Policy No. 19-100) (2010) (Public
                 Version per Court Order Dkt. No. 107)
17
         9       A true and correct copy of SDCF’s Work/Program Guidelines       127-131
18               (2008) (Public Version per Court Order Dkt. No. 107)
         10      A true and correct copy of SDCF’s Removal From Work              132
19               Detail Form (Public Version per Court Order Dkt. No. 107)
20       11      A true and correct copy of SDCF’s Inmate/Detainee                133
                 Voluntary Work Program Agreement
21       12      A true and correct copy of a pay report for detainee workers    134-143
                 generated from CoreCivic’s “Offender Management System”
22
                 (Filed Under Seal)
23       13      A true and correct copy of a pay report for detainee workers    144-153
                 generated from CoreCivic’s “Offender Management System”
24               (Filed Under Seal)
25       14      A true and correct copy of a pay report for detainee workers    154-163
                 generated from CoreCivic’s “Offender Management System”
26               (Filed Under Seal)
27
         15      A true and correct copy of a pay report for detainee workers    164-173
                 generated from CoreCivic’s “Offender Management System”
28               (Filed Under Seal)


                                           -1-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 110-1 Filed 06/27/19 PageID.3730 Page 2 of 3



 1       16      A true and correct copy of a pay report for detainee workers   174-183
 2               generated from CoreCivic’s “Offender Management System”
                 (Filed Under Seal)
 3       17      A true and correct copy of a pay report for detainee workers   184-193
                 generated from CoreCivic’s “Offender Management System”
 4
                 (Filed Under Seal)
 5       18      A true and correct copy of a pay report for detainee workers   194-203
                 generated from CoreCivic’s “Offender Management System”
 6               (Filed Under Seal)
 7       19      A true and correct copy of SDCF’S Inmate/Detainee Safety        204
                 Rules
 8       20      A true and correct copy of SDCF’s Hazardous Chemical            205
                 Training
 9
         21      A true and correct copy of SDCF’s Inmate/Detainee Pre-          206
10               Assignment Training Record (Public Version per Court
                 Order Dkt. No. 107)
11       22      A true and correct copy of CCCF’s Control of Hazardous         207-216
12               Chemicals Policy (2006) (Public Version per Court Order
                 Dkt. No. 107)
13       23      A true and correct copy of CoreCivic’s Work Program            217-224
14
                 Guidelines (Policy No. 18-100CC) (2013) and Approved
                 Work Program Assignments for OMDC (2017) (Public
15               Version per Court Order Dkt. No. 107)
         24      A true and correct copy of CoreCivic’s Work Program            225-231
16
                 Guidelines (Policy No. 18-100CC) (2016) and Approved
17               Work Program Assignments for OMDC (2016) (Public
                 Version per Court Order Dkt. No. 107)
18       25      Intentionally Omitted
19       26      A true and correct copy of OMDC’s Buffer Job Description        232
                 (Public Version per Court Order Dkt. No. 107)
20       27      A true and correct copy of OMDC’s Dining Hall Porter Job        233
                 Description (Public Version per Court Order Dkt. No. 107)
21
         28      A true and correct copy of OMDC’s Laundry Job Description       234
22               (Public Version per Court Order Dkt. No. 107)
         29      A true and correct copy of OMDC’s Pod Porter Job                235
23               Description (Public Version per Court Order Dkt. No. 107)
24       30      A true and correct copy of OMDC’s Recreation Windows and        236
                 Doors Job Description (Public Version per Court Order
25               Dkt. No. 107)
26
         31      A true and correct copy of OMDC’s Shower Porter Job             237
                 Description (Public Version per Court Order Dkt. No. 107)
27       32      A true and correct copy of OMDC’s Food Service Operations      238-265
                 Policy (2017) (Public Version per Court Order Dkt. No.
28
                 107)

                                           -2-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 110-1 Filed 06/27/19 PageID.3731 Page 3 of 3



 1       33      A true and correct copy of OMDC’s “Kitchen Workers”               266
 2               Memorandum Dated July 11, 2016 (Public Version per
                 Court Order Dkt. No. 107)
 3       34      A true and correct copy of OMDC’s “Town Hall – Kitchen           267-268
                 Workers” Memorandum Dated October 3, 2016 (Public
 4
                 Version per Court Order Dkt. No. 107)
 5       35      A true and correct copy of OMDC’s “Kitchen Worker Rules,         269-270
                 Numbers, Work Times and Incentives” Memorandum Dated
 6               October 19, 2016 (Public Version per Court Order Dkt. No.
 7               107)
         36      A true and correct copy of SDCF’s Food Service Operations        271-304
 8               Policy (2010) (Public Version per Court Order Dkt. No.
                 107)
 9
         37      A true and correct copy of CCCF’s Food Service Operations        305-327
10               Policy (2011) (Public Version per Court Order Dkt. No.
                 107)
11       38      A true and correct copy of the Contract Between the SDCF         328-409
12               and the Office of the Federal Detention Trustee, dated July
                 2005 (Filed Under Seal)
13       39      A true and correct copy of CCCF’s Contract with the United       410-430
                 States Department of Justice, dated September 2010 (Filed
14
                 Under Seal)
15       40      A true and correct copy of CoreCivic’s Response to Plaintiffs’   431-437
                 Amended Request for Admission
16
         41      A true and correct copy of excerpts from Plaintiff Sylvester     438-462
17               Owino’s detainee files (Public Version per Court Order
                 Dkt. No. 107)
18       42      A true and correct copy of excerpts from Plaintiff Jonathan      463-473
19               Gomez’s detainee files (Public Version per Court Order
                 Dkt. No. 107)
20

21

22

23

24

25

26

27

28


                                           -3-            Case No. 17-CV-01112-JLS-NLS
